DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 4, and 7–23 is/are pending.
Claim(s) 3, 5, and 6 is/are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 October 2021 was filed after the mailing date of the non-final Office Action on 18 June 2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1, 2, 4, and 7–23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1, 2, 4, and 7-23 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

Chu discloses a lithium ion battery electrode slurry composition (see slurry, [0020]) comprising: an electrochemically active lithium compound capable of lithium intercalation and deintercalation (see cathode active material, [0028]); a binder dispersed in an aqueous medium (see water, [0020]) and wherein the binder comprises a reaction product of a reaction mixture comprising one or more epoxy functional polymer(s) and one or more acid functional acrylic polymer(s) (see reaction, [0060]); and an electrically conductive agent (see carbon black, [0092]), wherein the lithium ion battery electrode composition is a lithium ion battery positive electrode slurry composition (see cathode active material, [0028]).
Chu does not disclose, teach, or suggest the following distinguishing feature(s):
A lithium ion battery electrode slurry composition comprising a reaction mixture having at least 70% by weight of one or more epoxy functional polymer(s) and up to 30% by weight of the one or more acid functional acrylic polymer(s), based on the total weight of a reaction product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725